IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                     July 9, 2013 Session

               STATE OF TENNESSEE v. DAWN ALISH BLACK

                    Appeal from the Circuit Court for Obion County
                    CC-12-CR-111       William B. Acree, Jr., Judge


              No. W2013-00249-CCA-R3-CD - Filed September 18, 2013


The Defendant, Dawn Alish Black, entered a nolo contendere plea to driving under the
influence (DUI), a Class A misdemeanor. See T.C.A. § 55-10-401 (2012). She was
sentenced to eleven months and twenty-nine days, all suspended but 48 hours. On appeal,
she presents a certified question of law regarding the legality of the traffic stop that led to her
arrest. We affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which J ERRY L. S MITH and
A LAN E. G LENN, JJ., joined.

John M. Miles, Union City, Tennessee, for the appellant, Dawn Alish Black.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Assistant Attorney
General; Thomas A. Thomas, District Attorney General; and Jim Cannon, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                           OPINION

        At the suppression hearing, Obion County Deputy Matt Woods testified that on
February 25, 2012, around 9:26 p.m., he saw the Defendant’s car exit a 4G’s Quick Stop in
front of him and cross the center line. He said the car slowed down and signaled a turn but
did not turn and deactivated the signal. He said the car crossed the center line a couple of
times and crossed the white “fog” line on the right. He said that the Defendant again
activated her turn signal, slowed, and deactivated it. He stated that she signaled again and
turned and that he stopped her. He said that the Defendant averaged between forty-five and
fifty-five miles per hour and that the speed limit was fifty-five miles per hour. He said he
waited to stop her until she turned because the road was curvy.
       On cross-examination, Deputy Woods testified that the Defendant’s left wheels
crossed the middle line a couple of times and that the right wheels crossed the white line on
the right. He said she did not leave the road, exceed the speed limit, impede traffic, or make
sudden or lurching movements. He said that her driving appeared erratic and that he thought
she was lost or “something was going on.” He said she successfully negotiated the last turn.
He said that he would have turned on his blue lights if she had made the second signaled
turn.

       Deputy Woods testified that the first turn the Defendant signaled was to the left, that
the second was to the right, and that the turn she made was to the right. He followed her for
nearly two miles or about one and one-half to two minutes. He said she “lingered a bit”
when she crossed the lines on the left and the right but “didn’t hang over there for [a] great
distance.” On redirect-examination, he said he did not have audio or video recordings of the
events or recorded statements.

        In denying the motion to suppress, the trial court found that the Defendant crossed the
center line three times and the line on the right side once and that she turned on her blinker
three times before making a turn. The court found that Deputy Woods had reasonable
suspicion supported by specific and articulable facts to believe the Defendant was driving
under the influence. Following the court’s ruling, the Defendant pleaded nolo contendere
but reserved the following certified question of law challenging the validity of the stop that
led to her arrest:

       [O]n or about February 25, 2012, when the officer made a warrantless arrest
       of the Defendant for the misdemeanor of driving under the influence, said
       arrest was illegal in that it failed to meet the well-established precedent in
       Tennessee with regard to the legality of investigatory stops and probable cause
       for arrest. Specifically, the issue was that the arrest of the Defendant was
       illegal in that prior to the initial stop, the officer had no specific, articulable
       facts upon which to have a reasonable suspicion that the Defendant was
       engaged in or had engaged in any criminal activity.

       On appeal, the Defendant contends that Deputy Woods did not have reasonable
suspicion for an investigatory stop of her car. The State contends that the motion to suppress
was properly denied. We agree with the State.

       A trial court’s factual findings on a motion to suppress are conclusive on appeal unless
the evidence preponderates against them. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996);
State v. Jones, 802 S.W.2d 221, 223 (Tenn. Crim. App. 1990). Questions about the
“credibility of the witnesses, the weight and value of the evidence, and resolution of conflicts

                                               -2-
in the evidence are matters entrusted to the trial judge as the trier of fact.” Odom, 928
S.W.2d at 23. The prevailing party is entitled to the strongest legitimate view of the evidence
and all reasonable inferences drawn from that evidence. State v. Hicks, 55 S.W.3d 515, 521
(Tenn. 2001). The application of the law to the facts as determined by the trial court is a
question of law, which is reviewed de novo on appeal. State v. Yeargan, 958 S.W.2d 626,
629 (Tenn. 1997).

       The Fourth Amendment to the United States Constitution and article 1, section 7 of
the Tennessee Constitution protect against unreasonable searches and seizures. See State v.
Downey, 945 S.W.2d 102, 106 (Tenn. 1997). An automobile stop constitutes a seizure within
the meaning of these constitutional provisions. Michigan Dep’t of State Police v. Sitz, 496
U.S. 444, 450 (1990); State v. Pulley, 863 S.W.2d 29, 30 (Tenn. 1993); State v. Binion, 900
S.W.2d 702, 705 (Tenn. Crim. App. 1994). The police may stop a vehicle if they have either
probable cause or an “articulable and reasonable suspicion” that the vehicle or its occupants
are subject to seizure for violation of the law. See Delaware v. Prouse, 440 U.S. 648, 663
(1979); State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992). An officer’s subjective
intention for stopping a vehicle is irrelevant, as long as independent grounds exist for the
detention. See Whren v. United States, 517 U.S. 806, 813 (1996); State v. Vineyard, 958
S.W.2d 730, 731 (Tenn. 1997).

        Tennessee Code Annotated § 55-8-123(1) (2012) states that when a roadway is
divided into two or more marked lanes for traffic, “a vehicle shall be driven as nearly as
practicable entirely within a single lane[.]” The evidence reflects that Deputy Woods saw
a car pull onto the road, followed it, and saw it cross the middle yellow line twice and the
white line on the right once in violation of Tennessee Code Annotated section 55-8-123(1).
He also saw it signal and slow for two turns without making them before completing a third
turn. We note that the record does not support the trial court’s finding that the Defendant
crossed the yellow line three times. In any event, Deputy Woods had probable cause to stop
the Defendant based upon his observations of the statutory violation and the erratic driving.
See Watson, 354 S.W.3d at 331 (holding that crossing the yellow line once and the fog line
twice created probable cause to initiate a traffic stop); Smith, 21 S.W.3d at 258; Vineyard,
958 S.W.2d at 736 (holding that a violation of the traffic law “constitutes probable cause
justifying” a traffic stop); State v. Matthew T. McGee, No. E2011-01756-CCA-R3-CD
(Tenn. Crim. App. Sept. 13, 2012) (holding that reasonable suspicion and probable cause for
a traffic stop existed when an officer received a report of a described car driving erratically
and saw the car cross the fog line twice and attempt to change lanes without signaling). The
Defendant is not entitled to relief.




                                              -3-
        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.

                                           ____________________________________
                                           JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -4-